Citation Nr: 1038577	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, 
and he received an Army Commendation Medal with "V" Device as 
well as a Combat Infantryman Badge for his combat service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran submitted additional evidence at his Travel Board 
hearing in April 2010, accompanied by a waiver of review by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  Therefore, the Board may properly consider 
the newly received evidence; however, as this case is being 
remanded for further development, the AOJ will also have the 
opportunity to review the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Veteran testified that he is currently treated by a 
psychiatrist at the Topeka VA Medical Center (MC), and he only 
receives VA treatment.  The last VA treatment records in the 
claims file, including mental health records, are dated in 
November 2008.  Records generated by VA facilities are considered 
to be in the constructive possession of VA adjudicators, 
regardless of whether they are physically in the claims file, and 
a remand is necessary if such records may have an impact on the 
adjudication of a claim.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As 
such, any outstanding VA treatment records, including but not 
limited to mental health records dated from November 2008 
forward, should be obtained and associated with the claims file 
upon remand. 

Additionally, the Veteran was last afforded a VA examination 
pertaining to his PTSD in March 2007.  He testified at an April 
2010 Travel Board hearing that his symptoms have increased since 
that time, and he has been prescribed different and increased 
psychiatric medications.  VA's duty to assist includes providing 
a thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).  A new examination must be 
provided where the Veteran claims that the disability has 
worsened and the available evidence is too old to adequately 
evaluate the current severity.  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).  Therefore, after all available, outstanding 
treatment records have been associated with the claims file, the 
Veteran should be scheduled for a new VA examination to determine 
the current severity of his PTSD.  

Furthermore, the Veteran testified that he only works part-time in 
construction, and his productivity is reduced due to his PTSD 
symptoms.  He further stated that he has been fired several times 
and can only work for one friend that "understand[s]" him.  

When evidence of unemployability is submitted during the course of 
an appeal from an assigned disability rating, a claim for a TDIU 
will be considered "part and parcel" of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  A total disability rating may be granted 
where the schedular rating is less than 100 percent if the veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Generally, to be 
eligible for a TDIU, the following percentage thresholds must be 
met: if there is only one service-connected disability, it shall 
be ratable at 60 percent or more; if there are two or more 
service-connected disabilities, there must be at least one 
disability rated at 40 percent or more and sufficient additional 
disabilities to bring the combined overall rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these 
threshold criteria are not met, but the evidence reflects that a 
veteran is unemployable by reason of service-connected 
disabilities, the case must be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration of a TDIU.  38 C.F.R. § 4.16(b).  

In determining whether a Veteran is unemployable for VA purposes, 
i.e., unable to secure or follow a substantially gainful 
occupation, consideration may be given to the level of education, 
special training, and previous work experience, but not to age or 
any impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  Substantially gainful employment does not 
include "marginal employment," which is generally deemed to 
exist when the earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 
(1991) (indicating that work at odd jobs or while employed at less 
than half of the usual remuneration shall not be considered 
substantially gainful employment).  However, marginal employment 
may be held to exist on a "facts found basis" even when earned 
annual income exceeds the poverty threshold, including but not 
limited to "employment in a protected environment such as a 
family business or sheltered workshop."  38 C.F.R. § 4.16(b).  
Further, a Veteran need not show 100 percent unemployability in 
order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed. Cir. 2001).  

Based on the Veteran's testimony, the Board finds that a claim for 
a TDIU has been raised and must be addressed upon remand, with 
consideration of the provisions concerning marginal employment.  
All necessary development should be conducted upon remand.  In 
particular, the Veteran should be provided notified of the 
evidence and information necessary to establish entitlement to a 
TDIU, in compliance with the Veterans' Claims Assistance Act of 
2000 (VCAA) and implementing regulations.  Further, an opinion 
should be obtained from the VA examiner as to the effects of the 
Veteran's PTSD on his employability.  The Board notes that the 
Veteran is currently service-connected for PTSD, rated as 50 
percent disabling, and tinnitus, rated as 10 percent disabling, 
and he has not claimed that his tinnitus affects his 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice as to his inferred claim 
for a TDIU.

2.  Request copies of any outstanding VA 
treatment records, to include any mental 
health records from the Topeka VAMC dated 
from November 2008 forward.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  After completing the above-described 
development, schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his PTSD.  The 
entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the report.  All 
necessary tests and studies should be 
conducted.  

The examiner is requested to describe the 
severity of all current PTSD symptoms and 
provide a global assessment of functioning 
(GAF) score.  Additionally, the examiner 
is requested to offer an opinion as to the 
effects of the Veteran's PTSD on his 
employability.  Specifically, the examiner 
should state whether it is at least as 
likely as not (probability of 50 percent 
or more) that the Veteran has been unable 
to secure or follow a substantially 
gainful occupation solely as a result of 
his PTSD at any period during this appeal.  
The examiner should be informed of the 
definition of marginal employment, as 
summarized above, and that "substantially 
gainful occupation" does not include 
marginal employment.  The examiner should 
consider the Veteran's level of education, 
special training, and previous work 
experience, but not his age or any 
nonservice-connected disabilities.  

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  Such 
adjudication should reflect consideration 
of all lay and medical evidence of record 
and should specifically address 
entitlement to a TDIU, with consideration 
of the provisions pertaining to marginal 
employment, as summarized above.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

